Citation Nr: 0736202	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  05-30 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left hand disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1991 to May 
1991 and from March 2003 to March 2004. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA), which denied the 
claim of entitlement to service connection for a left hand 
disability and granted service connection for partial 
scapholunate ligament tear for the left wrist, right wrist 
ganglion cyst, and left wrist ganglion cyst, each rated as 
noncompensably disabling.


FINDING OF FACT

Competent evidence of a diagnosed left hand disability is not 
of record.


CONCLUSION OF LAW

A left hand disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 1132, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West, 2002); 
38 C.F.R. § 3.303 (2007).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Factual Background & Analysis 

As noted above, service connection is in effect for a left 
wrist ganglion cyst, a right wrist ganglion cyst, and 
residuals of a partial scapholunate ligament tear of the left 
wrist.  Each disability is rated as zero percent disabling.  
The veteran now seeks service connection for a left hand 
injury because she cannot lift heavy items and experiences 
pain while performing her duties in surgery.

While the Board is cognizant of the veteran's appellate 
contentions, the evidence of record does not show that the 
veteran has a separately diagnosed left hand disability.  
Rather the competent and credible evidence of record shows 
that the veteran's current complaints of pain and decreased 
strength stem from her already service connected 
disabilities. 

Indeed, a May 2004 VA medical record shows that the veteran 
presented for an evaluation of her left hand and wrist, 
stating that she felt chronic pain and had difficulty with 
push-ups.  The diagnosis was bilateral wrist pain.  Private 
medical reports dated from August through November 2004 show 
that the veteran continued to have discomfort in her wrists 
but that the pain improved.  The reports record diagnoses of 
bilateral wrist joint pain, and left and right dorsal wrist 
ganglion cyst.  VA outpatient treatment reports dated from 
September 2004 through August 2005 also show that the veteran 
received treatment for pain and decreased strength of the 
wrists.  The diagnoses made include bilateral wrist pain with 
mild possibility of cyst on the right, chronic wrist pain, 
and other ganglion and cyst of the synovium, tendon and 
bursa.  Not one of the reports shows a separate diagnosis of 
a left hand disability. 

In addition to the foregoing, there is no evidence that the 
veteran injured her left hand while in service.  Service 
records show that the veteran received treatment for 
bilateral ganglion cysts and a partial scapholunate ligament 
tear of the left wrist.  Again, disabilities for which 
service connection is already in effect.

The Board acknowledges that the veteran works as a nurse and 
notes that the veteran has submitted lay statements, which 
address her in-service wrist injuries and complaints of wrist 
and hand pain.  While the Board has taken this information 
into consideration, the Board finds that the lay statements 
are of little or no probative value, whereas the 
contemporaneous VA and non-VA treatment reports are of high 
probative value.  The medical reports show that the veteran's 
complaints are attributable to her service-connected wrist 
disabilities and do not show the presence of a separate 
identifiable left hand disability.  The Board finds that 
these reports are highly probative as they set forth the 
veteran's complaints, clinical findings, and diagnoses.

In this case, the Board also notes that the veteran was 
scheduled for two VA examinations in December 2004 and in 
January 2005.  She failed to appear for both examinations, 
however.  In this regard, the Board points out that the duty 
to assist is not always a one-way street.  If a veteran 
wishes help, he or she cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In the 
absence of credible medical evidence showing the presence of 
a separate identifiable left hand disability, the veteran's 
claim is denied. 

The Board considered the applicability of "benefit of the 
doubt" doctrine; however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of these matters on that basis.  
38 U.S.C.A. § 5107(b).

III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and that 
(4) VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.

Regarding the claims for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in May 2004, prior to the initial adjudication 
of the claim.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate a 
claim for service connection.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, VA informed her it 
had a duty to obtain any records held by any federal agency.  
It also informed her that on her behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that she would need to 
give VA enough information about the records so that it could 
obtain them for her.  Finally, she was told to submit any 
evidence in her possession that pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Regarding Dingess notice, element (1) is not at 
issue.  Regarding elements (2), and (3), (current existence 
of a disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the May 2004 letter.  The veteran was 
not provided with notice of elements (4) and (5) (degree of 
disability and effective date).

However, notwithstanding this lack of Dingess notice on 
elements (4) and (5), the Board determines that the veteran 
is not prejudiced, because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
her claim.  As noted above, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate the claim for service connection in May 2004, 
prior to the initial adjudication of the claims.  Further, as 
discussed in detail above, a preponderance of the evidence is 
against the claim for service connection, and therefore any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has obtained the veteran's 
service medical records, VA medical records and private 
medical records.

In addition, the Board finds that a VA examination is not 
necessary.  In disability compensation claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Because the current VA and non VA treatment reports show 
complaints associated with the veteran's service-connected 
disabilities, do not reflect a separate identifiable 
disability of the left hand, and because the Board finds that 
there is no indication that the veteran injured her hand in 
service, the standards of McLendon are not met in this case.  
Accordingly, the Board finds that no further action is 
necessary to meet the duty to assist requirements.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).





ORDER

Entitlement to service connection for a left hand disability 
is denied. 



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


